Citation Nr: 1146348	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia RO.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of a low back disorder in service or many years thereafter. 

2.  The Veteran is not found to have submitted credible lay statements sufficient to establish a continuity of symptomatology referable to a low back pain beginning in service and continuing thereafter.

3.  The currently demonstrated low back disability including any due to chronic myofascial pain syndrome, degenerative type grade I spondylolisthesis of L4-5, and lumbar degenerative disc disease at multiple levels is not shown to be due to an injury or other event or incident of the Veteran's period of active service. 


CONCLUSION OF LAW

The Veteran's low back disability including any manifested by chronic myofascial pain syndrome, a degenerative type grade I spondylolisthesis of L4-5, and lumbar degenerative disc disease at multiple levels is not due to disease or injury that was incurred in or aggravated by the Veteran's service; nor may any degenerative changes due to arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The August and November 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim for service connection consistent with the laws and regulations outlined above. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given information regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A  (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

A VA examination was not requested regarding the claimed disorder since the evidence of record tends to establish that the Veteran did not have a low back disorder in service or for many years after, and there is no clinical evidence that suggests any currently demonstrated low back disorder may be related to service. 


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


Analysis

The Veteran asserts that his current low back disorder is due to injuries and back problems that began during service.  According to his statements, he injured his back for the first time in November 1965 during basic training while he attempted to remove his footlocker from under his rack.  He was in excruciating back pain, but was not permitted to seek treatment.  

In service, his military occupational specialty (MOS) was that of sousaphone (tuba) player, which was later change to euphonium.  The Veteran asserts that this change was made because he had trouble carrying the tuba due to his back problems and was recommended by doctors at the Beaufort Naval Hospital.  He asserts that he had previously carried the tuba throughout high school without problems and joined the military after graduating.  

The Veteran also asserts that he carried a very heavy machine gun, dug foxholes, filled sandbags and performed other strenuous tasks during his service in the Republic of Vietnam and has had back problems ever since.  He said that he was not informed about his rights regarding his service related back problems for many years after service.  He did not report any back complaints when he separated from service because he did not want to delay the process.  See correspondence dated September 20006, May 2007, November 2007, and February 2008. 

In support of the Veteran's claims, statements were submitted from retired office who indicates he served in the Marine band with the Veteran at Parris Island and in the Republic of Vietnam beginning in 1966.  He stated that the Veteran started seeing a physician shortly after he reported due to his back problems that continued in frequency and severity.  When it got to the point that the Veteran was no longer able to carry a tuba he was give a much lighter instrument to play.  In Vietnam, the band's job in the combat zone was to operate as a machine gun section and they were assigned a section of ridgeline to defend on the top of a hill.  They had to build and maintain their defense positions, which required a significant amount of physical activity.  The Veteran made frequent trips to the medical facility for back treatment.

The Veteran's service treatment records are negative for complaints or findings of a low back disorder on the October 1965 enlistment examination or in an associated medical history report.  

A June 1966 treatment record noted that the Veteran reported having continuing abdominal discomfort while blowing the tuba.  

What appears to be a September 1966 treatment record indicated that the Veteran had some respiratory and upper GI complaints.  The impression included that of aerophagia secondary to tuba playing.  

An April 1968 physical examination was  also silent for complaints, findings, or diagnosis of a low back disorder.  The examination specifically included the spine and no abnormality was found.

A February 1969 service treatment record noted that the Veteran had had symptoms of lower abdominal discomfort since beginning to blow the tuba in band again.  

The Veteran's service separation examination report contains no finding or diagnosis associated with his low back, and an examination of the spine was noted to be normal.

The service personnel records show that the Veteran's MOS changed in April 1968.

A May 1989 private treatment record indicated the Veteran was being examined for VA.  The description of his past medical history noted that he had a motor vehicle accident in 1961 that resulted in a 6 week hospitalization for a fractured pelvis.  Other medical conditions were noted, but there was no mention of low back symptoms or diagnosis.  Similarly, a review of systems and physical examination note various complaints and findings without mention of a low back problem.  

An X-ray study of the pelvis from January 1991 showed a circular sclerotic lesion with central lucency in the ilium adjacent to the sacroiliac joint on the left that appeared to represent a benign lesion that could be secondary to old trauma.  

The earliest medical documentation of a low back problem was in July 1991 when the Veteran noted in connection with respiratory concerns that he had an unrelated back problems.  

A May 1993 private medical record noted that the Veteran underwent a full physical.  He reported doing "okay" until 3 months earlier and having some back problems.  There had been some prior problems with the thoracic spine that were treated with some nonsteroidal anti-inflammatories; the X-ray studies in November 1990 were within normal limits, but showed some mild dextroscoliosis.  The Veteran also reported having an old fracture of his right pelvis.  

An August 1993 private evaluation indicated that the Veteran's occupation was as lifeguard and in pool maintenance and that a work-related injury occurred in March 1993.  The Veteran reported a longstanding history of low back pain with a motor vehicle accident in adolescence.  His current employment, he reported, "aggravated it."  

The Veteran was unsure of the onset of low back pain, but it was reported as March 1993.  Although he had a history of injury during the course of his employment, it did not follow any specific incident or trauma.  He indicated that the back complaints began in a very low grade fashion with a steady increase in longstanding, intermittent residual back complaints.  After being told by a chiropractor that she thought his back complaints were work related, he filed a claim.  The diagnosis was that of reported history of industrial aggravation of longstanding back complaints not following any specific incident at work; chronic musculoligamentous sprain of the lumbar spine with underling multiple level degenerative patterns including degenerative spondylolisthesis of L4 and L5 evident on X-ray.

A private treatment record received in April 1996 showed that the Veteran had a car accident in September 1995.  Prior to this, he reported having had some chronic low back pain but that the most recent accident disabled him.  An October 1995 MRI revealed degenerative disc and facet disease at L4-L5 with an associated degenerative grade I spondylolisthesis of L4 and L5 and mild compromise of both lateral recesses.  Mild bulging was observed at L3-L4 and L5-S without evidence of nerve root impingement.  The overall diagnoses were those of chronic myofascial pain syndrome, degenerative type grade I spondylolisthesis of L4-5, and lumbar degenerative disc disease at multiple levels.  

A March 1999 VA medical record noted that the Veteran reported having a history of chronic low back pain due to spondylolisthesis that developed while carry a tuba and a 50 pound artillery piece in service.  

A January 2002 VA treatment record noted that the Veteran's low back pain began in the early 1990's.  

A July 2002 private treatment record noted that the Veteran had a 10 year history of chronic lower back pain.  

The VA medical records from 2003 to 2009 continued to note low back symptoms.   

Based on a careful review of the record, the Board finds that the medical evidence does not show the presence of a low back disorder in service or for many years thereafter.

The lay statements from the Veteran and J. S report that he had low back pain in service due to strenuous activity that included carrying a heavy tuba in the band, was treated for his symptoms, and was changed from the heavy tuba to a much lighter instrument during service.  The Veteran also asserts that these activities aggravated an earlier low back injury in boot camp that was not treated.  

Although the Veteran is competent to state what injuries or symptoms he experienced and J. S is competent to report what he observed in service, the Board does not find that their statements are credible for the purpose of establishing a continuity of symptomatology referable to low back  pain since service.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

Moreover, the medical records do not serve to establish a continuity of treatment beginning in and continuing after service.  Significantly, the Veteran is shown to have had complaints associated with tuba playing in service, but he only reported having continuing abdominal pain. The only disorder associated with blowing the tuba in service was aerophagia; neither of these problems involved the low back.  
Thus, this competent evidence weighs against the Veteran's claim.  

In addition, at the time of the separation, the Veteran was noted to have a normal spine.  To the extent that the Veteran may now be asserting that the information recorded in service was not true, the overall credibility of the recent information provided by him outside a treatment setting is further called into question.      

The Veteran now asserts that his current low back condition began with his low back pain in service, the medical record suggests other possible causes based on his history reported in connection with his treatment beginning many years after service.

The Veteran's assertions of having a continuity of low back symptomatology after service are contradicted by his other more reliable statements provided in connection with treatment after service when he reported on several occasions that the onset of his back pain was in the early 1990's and by records documenting actual treatment for low back pain beginning in 1991.

In viewing the chronology of the Veteran's documented low back problems, significant inconsistencies are found.  The private treatment records prior to the Veteran seeking VA treatment show that he had a complex medical history involving his back.  In this regard, these records reliably recorded that he had a fractured pelvis in 1961 (prior to service), a work related back injury in 1993, and a motor vehicle accident in 1995 that also involved his back.  

Hence, there is a noticeable lack of acknowledgement on the Veteran's part from 1989 to 1997 of ever having an onset of back problems in service despite the fact that his medical history was reported many times.  

Now that the Veteran is asserting that his back problems started in service, he has not acknowledged having had any other back problems other than service despite receiving worker's compensation for one injury and having another significant injury as a result of a motor vehicle accident after service.  

In particular, the VA treatment records, which date back to 1999, show the Veteran exclusively reported the history of his back problems in relation to service; however, there is no mention of any of the other document low back injuries or complaints after service that are discussed hereinabove.  

The Veteran also indicated that it was not until the 1990's when he learned he could get VA benefits as a reason for not filing a claim earlier; however, the record clearly shows he filed a claim and was granted service connection for prostatitis about two months after he separated from service. 

Given these inconsistencies, the lay assertions are found to have either little credibility or limited probative value.   The Board finds that there is insufficient evidence to establish the presence of a chronic low back disorder beginning in service or continuity of symptomatology or treatment thereafter.

The record shows that the Veteran may have lumbar arthritis and under certain circumstances arthritis may be service-connected on a presumptive basis.  However, since arthritis of the lumbar was not diagnosed in service or manifested to a compensable degree in the first postservice year, service connection for arthritis on the basis that it was diagnosed in service (and has persisted), or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ) is not warranted. 

The Veteran has not submitted nor does the record contain any competent evidence sufficient to establish a nexus between any currently diagnosed low back disorder and an event or incident of his service.

The fact that low back findings are not shown in service or in post-service treatment records until many years after separation from service is a significant factor that weighs against the claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

On this record, the Board finds that as the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


